Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 1 of 11

EXHIBIT A

Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 2 of 11

VAN DER VEEN
O’NEILL HARTSHORN-LEVIN

* Michael T. van der Veen DanieI J. Devlin **
** Francis J. O'Neil], .h~. Joseph P. Capone **
** Brian D. Hartshorn Richard P. Cob]e**

* Nelson Levin Grant P. B]oomd.'ahl’r

November 30, 2018

VIA FlRST CLASS MAIL & CERTIF[ED MAIL
RETURN R'ECEIPT REQUESTED
9599 9402 4311 8190 4895 50

Wal-Mart Stores, Inc.
702 SW 8th Street
Bentonville, AR 72716

RE: Nicho}e McCann v. Walmart, Inc., et al.
CCP, Philadelphia County Docket No.: 181102544
I)ate of Accident: August 3, 2017

Dear Walmarf,

Enclosed piease find a copy of the Compiaint filed on behalf of our client, Nichole
McCann, in the above referenced matter. You have been named as a defendant in this action and
Shou}d take this Com_plaint to an attorney immediately If you have insurance, send this to your
insurance company immediateiy.

If you have any questions or concems, feel free to contact me.

 

Par egal to Michael T. van der Veen

/mja
Enclosure

mac 94 mm

1219 Spruc@ Streer g Phiiadelphia, PA 19107 1 P (215) 546»1000 § r1 (215) aae~vLAW | mwiaw.com
609 Hamilton Street | Suite 7 | Alientown, PA 1810'1
+Member of PA, N.J, & IL Bars, LLM in ‘I!'iai ladvocacy § "Member of PA. NJ Bars | ‘Member of PA Bar

Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 3 of 11

 

 

 

 

 

 

 

 

 

 

      
 
 

 

 

 

 
  
 

 

 

 

 

 

         

 

 

    
  
  
 

 

 

 

 

 

 

 

 

 

 

 

Court of Common Pieas of Phifadelphia County - ~ ~ ‘- "< \ -= = _ y - 1“”1¢-_'- " 1 - -T "“~"-`#‘“gf§§j§w '--‘
TriafDivision ' ` " ' ' - `-' `9”' ‘~
¢ l
Clvll Cover Sheet
PLA§N?|FF's NAME
NICHOLE MCCANN wALMART, INC .
PLA!NTIFF°S ADC|RESS DEFENDAN§"S ADDRESS
1500 CHURCH S'I'REE'§‘ 702 SW E'.I‘H STREE‘T
PHILADELPHIA PA 19124 BENTONVILLE AR. 7271 6
Pmlz~ml=\==s mims DEFENDANTS NAME
WAL~MART STORES EAS'I' , INC .
PLAmaFF's Aooaess nEFENoAst Aooaass
7 02 SW ETH BTREET
BENTONVI LLE AR 7 2 '1' l 6
PLA|NT|FF's NAME nEFENnAN~r-s NAME
WAL~MART STORES , INC
PLA:NT;FF's snoaess needlesst maness
708 SW BTH STREE'I‘
BENTONVILLE AR 727 1 5
roTAL NuMoER oF PLAmnFFs rcw_ NuMaER or= DEFENDANTS co hisriursrmamem oF Ac~r\on
l age m Pelition Aetion m Notice oprpeai
1 al 'I`Iansfer From Other Jurisdictions
a a-
AMouNT m coNrRovERsY coum PRoeRAMs "
m Arbitra!ion 1:] Settlement
E] sso,c-oo_oo or ass my M].MS
b_£] Mure man 350,000.00 l:] Non.Jur, [J wm/sm;vzl
13 other ___
case TvPE mo come _“
25 *‘ PREMISES LIABILITY,
'- ... ` s i":;"*PiFg
\_ '-J `.‘“ '_:’,,¢ ,""\»¢1\_5.."__*9:1[!_; r '1,~__,-
amuson same Fos cause or Acmo~ .\q_:»;c$_ X\DWL&M':F
sELATEo PENDING cAsEs {LIST av cAsE cAP~noN mo oocKF.T NuMaER) HLED ls cAsE suaJEcT To
m Fm- cooamNA‘r¢oN onoEs?
- YEs so
M. BRYANT
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/13etitioner/Appcllant: NICHOLE MCCANN
Papers may be served at the address set forth below.
same oF PLAINT|F¢='sfr=armoNEa's/APFELLANT's ATToRN£Y maness
MICHAEL T. vANoaRvEEN 1 2 l 9 SPRUCE STP~EET
PHILADELPHIA PA 1 91 07
PHoNE NuMaER FAx NuMaeR
(215}546-1090 (215)546-8529
suPREME comm lneN“rz:=chrloN No. ama AonREss
75616 mtv@mtvlaw.com
sieNAmsE oF nunc ATroRNE~r oR PARYY ama suaMm'Eo
MICHAEL VANDERVEEN Wadnesday, November 21 , 2 0 l 8 , 0 4:1 2 pm

 

 

 

FENAL COPY (Approved by the Prothonotary C|erk)

Case 2:18-cV-05611-I\/|SG Document 1-1

COMPLETE LIST OF DEFENDANTS:

1. wALMARTr INC.
?02 sw sTH sTREET
BENTONVILLE AR 72716

2. wAL-MART sToRES EAST, INC.
702 sw aTH sTREET
BENTONVILLE AR 72716

3. wAL~MART sTans, INc
708 sw sTH sTREET
BENToNvILLE AR 72716

4. wALMART sToRE No. 2650
4301 aYBERRY RoAD
PHILADELPHIA PA 19154

Fi|€d 12/28/18 Page 4 Of 11

Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 5 of 11

 
 

gases
1 I` "'~
s aaa

Filed ja

r,__¢

tr

VAN DER VEEN, O'NEILL, HARTSH()RN & LEVIN
BY: Michael T. van der Veen
ID No. 75616
1219 Spruce Street
Phi!adelphia, PA 19107
P: (215) 546-1000
F: (2!5) 546-8529

 

MAJOR JURY
ATTORNEY FOR PLAINTIFF

 

COURT OF COMM()N PLEAS
PHILADELPHIA COUNTY

NICHOLE MCCANN :
1500 Church Street :

Philadelphia, PA 19124 :
: NOVEMBER TERM 2018

Plaintiff, :
vs. :

: No.
WALMART, INC. :
702 SW 8"‘ Street :
Bentonville, AR 72716 :

WAL-MART STORES EAST, INC.
702 SW 8"' Sfreet
Bentonville, AR '72716

la -. ¢¢

WAL-MART STORES, INC.
702 SW 8'*' Street
Bentcm\rille1 AR 72716

»¢ ca

ca

WALMART STORE NO. 2650
4301 Byberry Road
Philadelphia, PA 19154

.» ¢¢

¢¢

Defendants. .

 

NOTICE TO DEFEND

NCI‘I`E('F. .-\\" 150

\'ou have been sued in cnun ll`_\m \\lah w defend against lhl: claims sd fund lu lhl:
¥`u!%owln_r_= pngus. you must lake action wixhin iwency lZUlds_ss sher \hls complaim and malice
are scmcd. h_v entering a wrinen appcir;nce personally or b_\' attorney md lll'mg in writing
\\ixh lhc conn _vourd=l'cnscsor nb}ecunns\orhe claims sen lhr¢hagainm you \'nu are warned
lhal il`,\'nu fall m dc an xhc case may proceed w`nhouc you ana 1 judgment may be entered
uga')nsl you h_\‘ cho court \\-Elhoul further malice f'crany money cla|med lu the complai:s: or
rnr any other claim or rcil'e|” rcqucs\c¢l l\_r me plaimil`l' ‘c'ou may lose money ur properly cr
mhcr righls impnn.-rm ln yuu

\'UL' SH[)ULD TAKl-I `|"l'lf$ PAPER "fU \'OUR I.AWYER r\T ON(`F. !F YDU D{) .N’OT
H.-\\"E .-\ i_.-\W\’ER DR [`)\NNO'E' .-\FFORD O.\‘E. GO TO OR TELEFHONE ']'l{E
l'M-'Fi('£ Sli'l‘ FDRTH NEI.OW TO 57le (JLF'I` \\'HERE YD%! (`.»\N GET LEGA!. HELP

PH|LADELPHI:\ BAR ASSO(`lr\‘l`IUN
L.»\\\"s’ER RF.FF.RR'\L A!\'l) lNF(JRMAT![lN SERVI(`E
fine grading (`emm
Philaéelphi:l. Penns_vl\~nnia l‘>fl\?

Tl:lcphone 2 l 5-2.33-'\.\53

Lr: han demamlado 1 usl:d m la cone 51 usled quicl\- dcfendersc dc max

dcma;rdns e¢pucstas en las paginas sigulcnlc~r, uszed licm.\ voin:e :IDJ dias de plaza
al pnnir de la rocha dc la dcmandl _\- 1a lmiliem:mn llm'e ¢Zrlla aunan unu
cnmparosencla es:rica o en persona 0 cnn un abu_gadn _\' untrugar a la mann on ll\mr,;
escr¢'%n sus defean n sos nhi=cicnrs a las demand-15 en contra dc m persons Sea
avisadc> quo al usled nn se deliende. la cone rumors mcdidas y puede cominu:rr l.-\
demands en comm says sl`n pm'io :wisr\ a mlil'zcnuidn .-\duuul\, !n cone punch
decidir a l`a\lnr del dcrnandanie y requicr: que mud cumpla cnn sodas§as pru\i:innm
dc cs¢:¢ domaud: Uslcd puede perdcr dir\em o su.\‘ pmpiualndos n owns dm:clm\
impunanles para asked
LLE\'E ES'E`.-\ DEMAND¢\ A U?v' .-\B()GADC| iMMl’.!Jl»\T \ ' '£
T]F.NE ABGGADO 0 Sl NO 'I`|ENDE F.I. DlNERO SL’FI\"| . I)I€ P\l.`a~\l{
TAL SERV|CIO. \'.\\YA EN PERS€JN.-\ 0 LLAhili POR Tl’. F»O;\‘U A l.'\
OFE(`lNA ('UY!\ DlREC`(`iON SE l'-.NCUE!\"!‘RA ES(`RlT-\ AHAJG P~\R-\
A\'F.Ri(`rUAR DONDE SE I’UEDE (`D.\'SE(EL!|R r\.§|.‘\'Tl:`N(`i,-\ 1 l:ZCj,\l.

 
  

ASSO{`IA(`|ON DE 1.!('EN{`|."\DDS DE %"FL-\DELFI~\
KER\"l[‘D DE REFERl-L=\'C'EA li INFOll.M.-\('l¢)=\= Z..l:'t’i-\L
Unr: Reading ('emcr
Fi|adeil'm. Penn:,>'l\'\nl'a |¢J |m
"|‘clel`nnu 2£5-238-0.%.`,3

Case ID; 131102544

Case 2:18-cV-05611-I\/|SG Document 1-1

Filed 12/28/18 Page 6 of 11

VAN DER VEEN, ()’NEILL, HARTSHORN & LEVIN

BY: Michael T. van der Veen
ID No. 75616
1219 Spruce Street
Philadelphia, PA 19107

 

P: (215) 546-1000 MAJOR-JURY
F: (215) 546-8529 ATTORNEY FOR PLA!NTIFF
NICHOLE MCCANN COURT OF COMMON PLEAS

1500 Church Street
Philadelphia, PA 19124

PHILADELPHIA COUNTY

NOVEMBER TERM 2018
Plaintiff,
vs.
No.
WALMART, INC.
702 SW 8"’ Street
Bentonville, AR 72716

WAL~MART STORES EAST, INC.
702 SW 8"' Street :
Bentonville, AR 72716 :

WAL-MART STORES, INC.
702 SW 8"‘ Street .
Bentonville, AR 72716 :

WALMART STORE NO. 2650
4301 Byberry Road
Philadelphia, PA 19154

Defendants.

 

COMPLAINT IN CIVIL ACTION
ZS-PREMISES LIAB!LITY

I. Plaintift` Nichole McCann is an adult individual who, at all times relevant hereto,

resided at the address indicated above.

2. Defenclant Walmart, Inc. is a business,

company, partnership entity, fictitious name

and/or corporation duly existing under the laws of the Commonwealth of Pennsylvania. with a

principal place of business located at the address indicated above

Case ID: 181102544

Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 7 of 11

3. Defendant Wal-Mart Stores East, Inc. is a business, company_ partnership entity.
fictitious name and/or corporation duly existing under the laws of the Commonwealth ot`
Pennsylvania, with a principal place oi` business located at the address indicated above

4. Det`endant Wal-Mart Stores, Inc, is a business, company, partnership entity,
fictitious name and/or corporation duly existing under the laws of the Comrnonwealth of
Pennsylvania, with a principal place of business located at the address indicated above

5. Der`endant Walmart Store No. 2650 is a business, company, partnership entity,
fictitious name and/or corporation duly existing under the laws of the Coxnrnonwealth ot`
Pennsyivania, with a principal place of business located at the address indicated above.

6. Venue is proper in this Court under Pa. R.C.P. Nos. 1006, 2l30 and/or 2179 as
Defendants regularly conduct business within the City and County of Philadelphia.

7. At all times relevant and material hereto, Defendants owned, occupied, controlled,
maintained derived economic benefit item and/or possessed individually and through their
respective agents the premises located at 430] Byberry Road, Philadelphia, PA l9154, and on that
premises operated the Waimart Store No. 2650 (hereinafter "Prernises“).

8. At all times relevant and material hereto, Defendants maintained the interior and
exterior of its Premises, including but not limited to the floors, displays and surrounding areas.

9. At all times relevant and material hereto, Defendants Were acting through their
agents, representatives and/or employees all of whom were acting within the course and scope of
their employment.

lt). Defendants are liable for the acts and omissions oi` their agents, employees and

representatives through the doctrines of vicarious liability and respondeat superior.

Case ID; 181102544

Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 8 of 11

il. On or about August 3, 2017. Plaintiff was a business invitee at the Defendants`
Premises.

12. On this date, there existed a dangerous condition at the Premises, and specifically
improperly maintained and uncleaned floors upon which cherries were scattered in the Prernises.

13. On the aforementioned date, Plaintift`, while exercising reasonable care, Waiking in
the Premises when she was caused to slip and fall on the aforesaid cherries due to the improperly
maintained and uncleaned floors located upon the Pretnises1 thereby suffering severe and
permanent inj uries, as described below.

14. Det`endants, through their agents_. representatives and/or employees knew, or should
have known of the dangerous condition upon the Premises and that individuals including Plaintil`t`,
would encounter the dangerous conditions when walking upon or using the same.

15. Det`endants had a duty to exercise reasonable care to ensure that its Prcrnises was
safe for patrons to use or walk upon.

16. ln breach of the aforesaid duty, Det`endants allowed a dangerous condition to exist
on its Premises.

17. The negligence of Defendants consisted of the following acts and/or omissions to

act:

a. Allowing a dangerous condition upon the Prernises;

b. Creating a dangerous condition upon the Premises;

c. Failing to properly monitor, inspect, keep safe_. correct or have Corrected or
otherwise maintain and remove the aforementioned dangerous condition;

d. Failing to properly and adequately maintain the condition of the Premises;

e. Failing to discover, correct and remove the dangerous condition on the
Premises;

f. Failcd to warn patrons of the cherries with signs or by stationing a
representative to alert patrons of the danger of the same or other objects;

g. Failing to post warning signs and/or barricades warning of the dangerous
condition upon the Premises;

h. Failed to properly maintain and/or adequately maintain the Premises;

Case ID

1 181102544

Case 2:18-cV-t_35611-I\/|SG Document 1-1 Filed 12/28/18 Page 9 of 11

i. Failed to inspect and/or adequately inspect the Premises;

j. Failed to ensure safe walking areas in the Premises;

k. Creating the dangerous condition on the Prernises, which the Det`endants knew
or should have known created a hazard:

l. Failing to take reasonable precautions against the aforementioned dangerous

condition;

m. Failure to respond in a timely manner to the aforementioned dangerous
condition;

n. Failing to maintain andfor adequately maintain the floors of the Prernises;

o. Failing to keep its floors free of objects which posed hazards to persons
including but not limited to Plaintiif; and

p. Failing to put down proper mats to provide safety and stability for persons

traversing the floors of the Prcmises.

18 . As a direct and proximate result of the negligence of the Defendants. Plaintift" was
caused to fall and suffer serious and permanent inj uries, including: nondisplaced patellar fracture
of the right knee, nondisplaced comminuted fracture of the right patella, contusions. knee paint
right ankle stiffness and right ankle pain, all to her great detriment and loss, financial and
otherwise

l9. As a further direct and proximate result of the Defendants’ negligence and
carelessness1 ,Plaintiff has suffered in the past and may in the future, inconvenience
embarrassment, emotional distress, humiliation, scarring, pain and suffering and loss of life`s
pleasures, all to her great detriment and loss, financial and otherwise

20. As a further direct and proximate result of Defendants’ negligence and carelessnessv
Plaintiti` has been in the past and may continue in the future to be unable to attend her daily
. activities, avocations and occupations, alito her great loss and detriment, financial and otherwise

21. As a further direct and proximate cause ofDefendants’ negligence and carelessness,
Plaintiff` has in the past and may in the future be required to expend monies for medical care,
prescriptions and physical therapy in attempting to treat the injuries caused by the carelessness and

negligence of the Det`endants, all to her great loss and detriment, financial and otherwise

Case ID: 131102544

Case 2:18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 10 of 11

22. As a further direct and proximate cause of Defendants’ negligence and carelessness1
PIaintifi` has or may hereafter incur other financial expenses or losses to which she may otherwise
be entitled to recover.

WHEREFORE, PlaintiE demands that judgement be entered in her favor and against

Det`endants, for an amount in excess oftit`ty-thousand dollars ($50,000.00), plus interest, costs and

attorney’s fees.

VAN DER VEEN, O’NE!LL, HARTSHORN & LEVIN

 

DATE: \lii?" ii@ BY: a
Mi aeI T, van der Veen, Esq.
Attorney for Plaintifl`

Case ID: 181102544

Case 2'18-cV-05611-I\/|SG Document 1-1 Filed 12/28/18 Page 11 of 11

vsRiFIcA'rroN

t. NiCi\oiE MCCMNU

. verify that l am the Plaintii`t` herein
and that the facts set forth in the foregoing C

omplaint are true and correct to the best of` my
knowledge informationl and belief

l timber understand that this statement is subject to the penalties of 18 ParC.S.

Section 4904 relating to unsworn falsification to authorities

SignedM/M MMZ _..-/ Dated: "!['Z\ f 'B

Case ID: 131 102544

